DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 3/9/2021.  Claims 1-20 are currently pending and have been examined.
Claim Objections
Claims 1 and 14 are objected to because of the following informalities: claims 1 and 14 recite “the payment data, provides payment data”.  As it appears the same payment is being provided, it appears this phrase should read –the payment data, provides the payment data--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites a server computer and then recites operations performed by an authorizing entity computer, request originating computer and request realization computer.  Referring to MPEP 
Claim 15-20 are rejected due to their dependence on an indefinite base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The method of claim 1 and server computer of claim 14 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1 and 14 recite:
1. A method comprising: 
receiving, by a server computer, a data file comprising remittance data and payment data from a request realization computer, the remittance data associated with a request provided from a request originating computer to the request realization computer; 
generating, by the server computer, a unique identifier for the data file; 
providing, by the server computer, the payment data and the unique identifier to an authorizing entity computer requesting payment on behalf of the request realization computer, wherein the authorizing entity computer, upon authorizing the request associated with the payment data, provides payment data and the unique identifier to the request originating computer; and 
providing, by the server computer, the remittance data and the unique identifier to the request originating computer, wherein the request originating computer compares the unique identifier received from the authorizing entity computer and the unique identifier received updates a repository using the payment data and the remittance data upon finding a match.

Referring to the bolded limitations above, independent claims 1 and 14 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1 and 14 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1 and 14 only recite the commercial interaction of reconciling an invoice.  Accordingly, each of claims 1 and 14 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1 and 14, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a legal or commercial interaction (e.g., to receive, store, or transmit data), the recitation in claims 1 and 14 of computers does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1 and 14 does not pertain to an improvement in the functioning of the computer itself or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1 and 14, these claims recite well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, proving a unique identifier to a transaction is notoriously well known as evidenced by the references cited on the PTO-892.  Moreover, the computers of claims 1 and 14 are known devices, as discussed in paragraphs [0098] 
In view of the above analysis, independent claims 1 and 14 are not patent eligible.  Dependent claims 2-13 and 15-20 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and WURC activity, and are also not patent eligible.  Specifically, claims 2-13 and 15-20 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using WURC activity such as the use of conventional invoice reconciliation practices and platforms (2B).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Josephs (US 10,311,412) in view of Lugli (US 2017/0270493).
Claim 1 recites:
A method comprising: receiving, by a server computer, a data file comprising remittance data and payment data from a request realization computer, the remittance data associated with a request provided from a request originating computer to the request realization computer; (Josephs, Fig. 5, 13:45-14:4, payment information to processor 530)  
generating, by the server computer, a unique identifier for the data file; (Josephs, Fig. 5, 13:45-14:4, TRN which is a unique identifier.  Although the TRN which is disclosed by Josephs as a unique identifier shows a unique identifier, Lugli does not specifically disclose the server computer generates the unique identifier for the data file.  The related art reference Lugli, Figs. 1, 2 and 6, [0115]-[0119] discusses system platform 604 provides a link to the original purchase order, invoice and/or any other correspondence related to the transaction stored in an account database 206; and Lugli, Fig. 7, [0120]-[0123] further discusses first, second, third data elements are stored in commerce database with a link to a record affiliated with the first data message at step 704.  It would have been obvious to a person of 
providing, by the server computer, the payment data and the unique identifier to an authorizing entity computer requesting payment on behalf of the request realization computer, (Josephs, Fig. 5, 14:29-14:39, payment information and TRN routed to settlement network)  
wherein the authorizing entity computer, upon authorizing the request associated with the payment data, provides payment data and the unique identifier to the request originating computer; and (Josephs, Fig. 5, 14:40-14:64, payment authorization confirmation including TRN) 
providing, by the server computer, the remittance data and the unique identifier to the request originating computer, wherein the request originating computer compares the unique identifier received from the authorizing entity computer and the unique identifier received from the server computer and updates a repository using the payment data and the remittance data upon finding a match.  (Josephs, Fig. 5, 14:65-15:9, payment confirmation includes TRN which may be used to associate payment confirmation with correspondence remittance advice)    
Claim 14 corresponds to claim 1 and is rejected on the same grounds.  Regarding claim 14, Fig. 5, processor 530.  
Claim 2 recites:
The method of claim 1 further comprising: prior to generating the unique identifier, validating, by the server computer, the remittance data and the payment data; (Josephs, Fig. 5, 14:21-14:28, validate)
storing, by the server computer, the data file in a database, wherein storing the data file triggers generation of the unique identifier; and (Josephs, Fig. 5, 15:51-15:57, stored in databases 570, 572.  Further, Lugli, [0053], [0069], [0122], discusses links are provided to access stored correspondence related to transaction.)
providing, by the server computer, confirmation of validation and the unique identifier to the request realization computer.  (Josephs, Fig. 5, 14:29-14:39, confirmation includes TRN)
Claim 15 corresponds to claim 2 and is rejected on the same grounds.
Claim 3 recites:
The method of claim 1 further comprising: prior to generating the unique identifier: validating, by the server computer, the remittance data and the 4payment data; (Josephs, Fig. 5, 14:21-14:28, validate)
determining, by the server computer, an inaccuracy in the data file; providing, by the server computer, the unique identifier and an error message identifying the inaccuracy in the data file to the request realization computer; (Josephs, Fig. 4, 12:48-12:58, errors encountered)
receiving, by the server computer, corrected data file from the request realization computer; (Josephs, Fig. 5, 14:21-14:28, receive payment information)
validating, by the server computer, the corrected data file; (Josephs, Fig. 5, 14:21-14:28, validate)
storing, by the server computer, the corrected data file in a database, wherein storing the corrected data file triggers generation of the unique identifier; and (Josephs, Fig. 5, 15:51-15:57, stored 
providing, by the server computer, confirmation of validation and the 15unique identifier to the request realization computer.  (Josephs, Fig. 5, 14:29-14:39, confirmation includes TRN)
Claim 17 corresponds to claim 3 and is rejected on the same grounds.
Claim 4 recites:
The method of claim 1, wherein the authorizing entity computer provides the payment data and the unique identifier to the request originating computer via a transport computer.  (Josephs, 14:11-14:20, transmitting module 538)
Claim 5 recites:
The method of claim 1, wherein the server computer receives the data file from the request realization computer via a first API, and the server computer provides the remittance data and the unique identifier to the request originating 4computer via a second API.  (Josephs, 14:11-14:20, interfaces for payer 510, provider 520, processor 530, settlement network 540.  Further, Lugli, [0009], use of APIs.) 
Claim 6 recites:
The method of claim 1, wherein the data file received from the request realization computer is in a first format that combines the remittance data and the payment data in a single file, (Josephs, Fig. 4, 12:8-12:40, processor validates file format and configurable translation may be applied; 13:24-13:31, processor may generate remittance advice in proper format.  Further, Lugli, [0009], formatting)
wherein the method further comprises: validating, by the server computer, the remittance data and the payment data; (Josephs, Fig. 5, 14:21-14:28, validate)
storing, by the server computer, the data file in a database in a second format specific to the server computer, wherein storing the data file triggers generation of the unique identifier; and (Josephs, 
providing, by the server computer, the remittance data and the unique identifier to the request originating computer in a third format specific to the request 8originating computer.  (Josephs, Fig. 5, 14:29-14:39, confirmation includes TRN; 13:24-13:31, processor may generate remittance advice in proper format)
Claim 16 corresponds to claim 6 and is rejected on the same grounds.
Claim 7 recites:
The method of claim 6, further comprising: reformatting, by the server computer, at least the remittance data from the first format to the second format, and from the second format to the third format.  (Josephs, 13:24-13:31, processor may generate remittance advice in proper format)
Claim 8 recites:
The method of claim 1, further comprising: storing, by the server computer, the data file as being associated with the unique identifier at a database; (Josephs, Fig. 5, 15:51-15:57, stored in databases 570, 572)
maintaining, by the server computer, a portal for accessing at least a portion of data stored at the database; and (Josephs, 15:9-15:17, bulletin board; Fig. 5, 15:51-15:57, providers and payers may access data stored in databases 570, 572)
granting, by the server computer to the request originating computer or the request realization computer access to the portal associated with the database using the unique identifier, wherein the request originating computer or the request realization computer is granted access only to the data file associated with the unique identifier.  (Josephs, 15:9-15:17, delivery to provider of remittance advice; Fig. 5, 15:51-15:57, providers and payers may access data stored in databases 570, 572 for business 
Claim 18 corresponds to claim 8 and is rejected on the same grounds.
Claim 9 recites:
The method of claim 8, wherein the data file includes payment data associated with a plurality of authorizing entities.  (Josephs, Fig. 1, 7:18-7:31, payer 120 includes multiple entities)
Claim 10 recites:
The method of claim 1, further comprising: storing, by the server computer, the data file as being associated with the unique identifier at a database for a predetermined amount of time; and expunging, by the server computer, the data file from the database upon determining that the predetermined amount of time has passed.  (Josephs, Fig. 5, 15:51-15:57, archived for a period of time)
Claim 19 corresponds to claim 10 and is rejected on the same grounds.
Claim 11 recites:
The method of claim 1, wherein the data file includes remittance data and payment data associated with a plurality of transactions between the request originating computer and the request realization computer.  (Josephs, Fig. 1, 7:32-7:59, plurality of remittance advices)
Claim 12 recites:
The method of claim 11, further comprising: prior to providing the payment data and the unique identifier to the authorizing entity computer and providing the remittance data and the unique identifier to the request originating computer: validating, by the server computer, the remittance data and the payment data for each transaction in the data file; (Josephs, Fig. 5, 14:21-14:28, validate)
determining, by the server computer, an inaccuracy in connection with at least one transaction the data file; providing, by the server computer, the unique identifier and an error message identifying 
validating, by the server computer, the remittance data and the payment data for remaining transactions in the data file; and (Josephs, Fig. 5, 14:21-14:28, validate)
storing, by the server computer, the remittance data and the payment data for the remaining transactions in the data file in a database, wherein the payment data provided to the authorizing entity computer and the remittance data provided to the request originating computer are associated with a validated transaction among the remaining transactions in the data file.  (Josephs, Fig. 5, 15:51-15:57, stored in databases 570, 572)
Claim 13 recites:
The method of claim 1, further comprising: providing, by the server computer, the remittance data and the unique identifier to the request originating computer in a file including other remittance data and unique identifiers associated with a plurality of transactions associated with a plurality of request originating computers.  (Josephs, 7:32-7:59, single payment and a plurality of remittance advices)
Claim 20 corresponds to claim 13 and is rejected on the same grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes : US 20220044218 A1, US 11170379 B2, US 10949815 B2, US 20200387976 A1, US 10740731 B2, US 20190289019 A1, US 10410191 B2, US 10373152 B2, US 20190095968 A1, US 20170364873 A1, US 9591066 B1, US 20150356690 A1, US 20150332228 A1, US 20150142643 A1, US 20150012382 A1, US 20140195416 A1, US 20140136405 A1, US 20110119189 A1, US 20110119178 A1, US 20110119188 A1, US 20090112661 A1 and US 20040064375 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481. The examiner can normally be reached M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/




/DAVID P SHARVIN/Primary Examiner, Art Unit 3692